Citation Nr: 1752698	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in St. Petersburg, Florida, which denied an increased disability rating in excess of 10 percent for tardive dyskinesia.  

The Veteran requested a Travel Board hearing in an April 2013 substantive appeal filed via VA Form 9.  In an October 2015 correspondence, the Veteran requested a Board videoconference hearing in lieu of a Travel Board hearing.  A videoconference hearing was scheduled for May 2016, but the Veteran did not report to the scheduled hearing and has not provided good cause for not appearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In August 2016, the Board denied an increased disability rating in excess of 10 percent for the service-connected tardive dyskinesia and determined that the issue of a TDIU was not before the Board on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran appealed the August 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court) as to the issue of TDIU.

In May 2017, the Secretary of VA and a representative of the Veteran (parties) filed a Joint Motion for Remand (JMR).  In the JMR, the parties agreed that the Board failed to provide an adequate statement of reasons and bases for determining that the issue of a TDIU was not on appeal.  In May 2017, the Court remanded the appeal for action consistent with the terms of the JMR.  As the May 2017 JMR did not challenge the Board's August 2016 decision denying an increased rating for the service-connected tardive dyskinesia, the Board's findings as to this issue was not disturbed by the JMR; as such, the title page lists entitlement to a TDIU as the only issue before the Board for further adjudication pursuant to the terms of the May 2017 JMR.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

In the May 2017 JMR, the parties also purportedly agreed that an August 2006 rating decision, which granted service connection for tardive dyskinesia and assigned an initial 10 percent disability rating, was the rating decision that was before the Court on appeal; the parties acknowledged that the Veteran filed a Notice of Disagreement to the August 2006 rating decision in December 2006, that a Statement of the Case was issued in March 2008, and that the Veteran did not file a substantive appeal via VA Form 9 until June 2008.  As the Veteran's June 2008 substantive appeal was not timely filed (and the Veteran was notified of such in a September 2008 correspondence), the August 2006 rating decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  Thus, the parties to the JMR erroneously identified the August 2006 rating decision as the adjudication that is on appeal.  The parties to a JMR cannot agree to legal error, and such does not become the law of the case.  Accordingly, the Board identifies the February 2010 rating decision above as the correct adjudication from which this appeal arises.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the RO.  


REMAND

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2017).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2) (2017).

A TDIU may be assigned when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b) (2017).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU 

under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

As discussed above, the May 2017 JMR instructed the Board to consider whether a TDIU is warranted during the relevant rating period on appeal.  At the time of the June 2008 claim, the Veteran's service-connected disabilities did not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU; however, the evidence of record indicates that the Veteran's service-connected disabilities are of sufficient severity to raise a question as to whether the Veteran had been precluded from obtaining or maintaining substantially gainful employment during the relevant period on appeal.

Accordingly, the issue of a TDIU is REMANDED for the following actions:

1.	In accordance with 38 C.F.R. § 4.16(b), refer the issue of TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU.

2.	Then, readjudicate the issue of TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






